DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction & Status of Claims
Claims 1-5 remain for examination of which claim 1 was amended in Applicant’s reply.
Claim 6, drawn to a method of manufacturing a ferritic stainless steel, remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2022.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0272594 A1 of Hiraide ( of record.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
0.003 to 0.1
0.03 or less
Si
0.01 to 2.0
0.02 – 1.5
Mn
0.01 to 1.5
0.02 – 2 
P
0.05 or less
0.04 or less
S
0.005 or less
0.01 or less
Cr
10 to 30
10 – 21 
Ti
0.001 to 0.10
Ti – 3N: 0.03 or less
10(Ti – 3N)+Al: 0.5 or less
Al
0.001 to 0.15
0.002 – 0.5 
N
0.003 to 0.03
0.05 or less
Nb
0.3 to 0.6
0.03 – 1 
Mo
0.01 to 2.5
3 or less, 0.3 – 3 
Cu
Claim 2: 0.01 – 0.15
3 or less
Fe + impurities
Balance
Balance







Regarding claims 1-5, US 2010/0272594 A1 of Hiraide ( teaches [0012] “a ferritic stainless steel having excellent brazeability in the case where brazing is conducted at high temperatures under low oxygen partial pressures, as with Ni braze and Cu braze” which “contains, in terms of mass percent, 0.03% or less of C, 0.05% or less of N, 0.015% or more of C+N, 0.02 to 1.5% of Si, 0.02 to 2% of Mn, 10 to 22% of Cr, 0.03 to 1% of Nb, and 0.5% or less of Al, and further contains Ti in a content that satisfies the following formulae (1) and (2), with the remainder composed of Fe and unavoidable impurities. Ti-3N ≦0.03 (1) 10(Ti-3N)+Al≦0.5  (2)” “[0025] With respect to the ferritic stainless steel with excellent brazeability of the present invention, one or more selected from the group consisting of, in terms of mass %, 3% or less of Mo; 3% or less of Ni; 3% or less of Cu; 3% or less of V; and 5% or less of W may further be included. [0026] One or more selected from the group consisting of, in terms of mass %, 0.002% or less of Ca; 0.002% or less of Mg; and 0.005% or less of B may further be included.” In other words, the prior art teaches a ferritic stainless steel with a composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. {US'594 abstract, [0001-[0050]}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art is silent regarding the claimed limitations of a) TiN precipitates having a size of 0.1 μm or more are distributed in a surface layer of a ferrite matrix at a concentration of 2.5 x 104 ea/mm2 or less, b) TiN precipitates, TiN.NbC complex precipitates, and NbC precipitates having a size of 0.1 μm or more respectively are distributed in the surface layer of the ferrite matrix, wherein the precipitates satisfy Expression 1: {Z/(X+Y)}≥20, c) TiN.NbC complex precipitates are distributed in the surface layer of the ferrite matrix at a concentration of 1.3*104 ea/mm2 or less and d)  NbC precipitates are distributed in the surface layer of the ferrite matrix at a concentration of 9.6*105 ea/mm2 or more.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (instant claims and the alloy of the prior art are ferritic stainless steels) and c) the claimed and prior art products are produced by identical or substantially identical processes {instant alloy: instant specification pp.18:3-16; Prior art: [0050]–[0056]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
Regarding the argument that “Therefore, the present application teaches to suppress the formation of TiN, TiN NbC composite precipitates which act as a catalyst for carbon sludge formation in order to secure thermal efficiency of the heat exchanger. ”, Applicant's arguments have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., "suppress the formation of TiN, TiN NbC composite precipitates") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Instant claims require a range for the specifc limitation of limitations of a) TiN precipitates having a size of 0.1 μm or more are distributed in a surface layer of a ferrite matrix at a concentration of 2.5 x 104 ea/mm2 or less.
Regarding the argument that “However, in the present application, the addition of Ti and Nb is not intended to prevent ferrite grain coarsening, and as described above, the problem recognized by Hiraide and the reason for controlling TiN are completely different from the present application. ”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the claimed limitations of of a) TiN precipitates having a size of 0.1 μm or more are distributed in a surface layer of a ferrite matrix at a concentration of 2.5 x 104 ea/mm2 or less, b) TiN precipitates, TiN.NbC complex precipitates, and NbC precipitates having a size of 0.1 μm or more respectively are distributed in the surface layer of the ferrite matrix, wherein the precipitates satisfy Expression 1: {Z/(X+Y)}≥20, c) TiN.NbC complex precipitates are distributed in the surface layer of the ferrite matrix at a concentration of 1.3*104 ea/mm2 or less and d)  NbC precipitates are distributed in the surface layer of the ferrite matrix at a concentration of 9.6*105 ea/mm2 or more, it is agreed that the prior art is silent regarding these limitations. However, as noted above, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure (instant claims and the alloy of the prior art are ferritic stainless steels) and c) the claimed and prior art products are produced by identical or substantially identical processes {instant alloy: instant specification pp.18:3-16; Prior art: [0050]–[0056]}. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
As noted above, the prior art renders the instant claims obvious. If a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). See MPEP § 2145. Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration. See MPEP § 2145 I. It is noted that the Applicant does not provide any factual evidence that shows that the prior art would not have the claimed properties. Therefore, the 35 USC 103 rejection as stated above is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733                
s